                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DISTRICT
                               No.   11- ~ lq- CXZ--oi.-- D


UNITED STATES OF AMERICA                             )
                                                     )
             v.                                      ) INDICTMENT
                                                     )
JAVIER CABRERA-QUIROZ                                )

      The Grand Jury charges:

                                     COUNT ONE

      On or about November 14, 2018, in the Eastern District of North Carolina, the

defendant, JAVIER CABRERA-QUIROZ, an alien, was found in the United States

after having previously been excluded, deported, and_ removed from the United States

on March 21, 2002, at Laredo, Texas and not having obtained the express consent of

the Attorney General, or his successor, to reapply for admission thereto.

      All in violation of Title 8, United States Code, Sections 1326(a) and (b)(2).




                                          1
                      ALLEGATION OF PRIOR CONVICTION

       For purposes of Title 8, United States Code, Section 1326(b)(2), the defendant,

JAVIER CABRERA-QUIROZ, was excluded, deported, and removed from the United

 States on March 21, 2002, at Laredo, Texas, after having been convicted of attempted

 possession of cocaine with intent to distribute, an aggravated felony, on or about

· February 14, 2002, in Fourth Judicial District Court, Parish of Ouachita, Louisiana.



                                              A TRUE BILL




                                              DAE



ROBERT J. HIGDON, JR.
United States Attorney ·




Assistant United States Attorney




                                          2
